Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s response
Applicant’s amendments filed on 08/11/2022 have been considered. All objections from the first Office action have been addressed and overcome. Claims 1 and 11 have been overcome the rejection (112, 2nd para.), except claims 2, 5, 9, 14 and 18, please see ¶0003 below.
Claim Rejections - 35 USC § 112
Claims 2, 5-7, 9, 14-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 9 and 18, the limitation, “integral with the conductive pattern” is unclear with regard to what feature(s) of the conductive pattern or the reinforcing member Applicant wishes to claim. At the very least, given that the reinforcing member rises ‘above’ the conductive pattern, it seems that the reinforcing member is not integral with it.
Regarding claims 5 and 14, the limitation, “integral with the lower insulation pattern” is unclear with regard to what feature(s) of the shielding fence  Applicant wishes to claim. At the very least, given that the shielding fence differs in its composition from the lower insulation pattern, it seems that the shielding fence is not integral with it.

Claims 1, 3-4, 8, 10-13, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see ¶0008 in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant has argued in the response filed on 08/11/2022 that the aforementioned claims are not indefinite because claim clearly states what is integral in the claims. Applicant has argued further that a person of ordinary skill in the pertinent art could understand the claim in light of the specification. However, the examiner is obliged to respectfully point out that this is not what is at issue. First, the plain meaning of “integral” is ‘necessary in order to create a complete whole’. While this is clear enough, it is a quality that would be enjoyed by the element of the invention, and certainly by any element figuring in the claims in any element of the invention, and certainly by any element figuring in the claims in any meaningful capacity. And still, Applicant has chosen only these elements to have the quality of being ‘integral’. The claims therefore remain unclear by virtue of Applicant not having clearly point out what features of the  particular elements makes them integral to the invention -- or, in certain cases, integral one to the other.

Applicant's amendment necessitated the new ground(s) of rejection presented in this 
Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816